DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
All NPL references below come from Applicant’s filed Information Disclosure Statements.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 6 recites the limitation "metal thin film" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear from the rest of the claim which film is meant by this, and therefore the claim cannot be examined on the merits at this time.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 14 are rejected under 35 U.S.C. 103 as being unpatentable over by Ong et al. (U.S. Publication No. 2019/0088276 as evidenced by Permanent Magnets Limited (“NiFe alloys Magnetic & Chemical Properties”)(“PML”) and Papusoi et al. (“The Effect of Film Thickness of Curie Temperature Distribution and Magnetization Reversal Mechanism for Granular L10 FePt Films”).
Regarding claim 1, Ong teaches a magnetic sensor comprising:
a free layer (Fig. 1, free layer 116) whose magnetization direction changes in response to an external magnetic field (see paragraph [0045]);
a pinned layer (108) whose magnetization direction is fixed with respect to the external magnetic field;
a spacer layer (114) that is located between the pinned layer and the free layer and that exhibits a magnetoresistance effect (see Fig. 1); and
at least one magnet film (120/122) that applies a bias magnetic field to the free layer (see paragraph [0044]) wherein a film thickness of the magnet film is 15nm or more and 50nm or less (see Ong paragraph [0059], 10-30 nm).
Ong does not specifically teach wherein a relationship of 0.7Tc_HM/TC_FL 1.05 is satisfied, where TC HM (K) is a Curie temperature of the magnet film, and TC FL (K) is a Curie temperature of the free layer.  However, Ong teaches that the magnet film can be FePt, and the free layer can be NiFe.  Papusoi teaches that a curie temperature of FePt thin films above 11nm is 680K (see Page 2, Col. 2; page 12 Col. 2; Fig. 12C-D; discussing the Curie Temperature’s dependence on grain size, not thickness, with a maximum grain size around 8nm regardless of thickness, and 8nm grain size primarily the grain around 10-11nm thickness, therefore the Curie Temperature at 15-50nm is 680k because the grain size in that range is still at the statistical maximum of 8nm).  Permanent Magnets Limited teaches that NiFe is in the range of 693.15-723.15K.  Therefore, the use of FePt and NiFe would have resulted in a ratio of 0.94-0.98.

Regarding claim 2, Ong in view of Papusoi and Permanent Magnets Limited teaches the magnetic sensor according to claim 1, wherein the film thickness of the magnet film is 20nm or more and 50nm or less (10-30, see Ong paragraph [0059]).

Regarding claim 3, Ong in view of Papusoi and Permanent Magnets Limited teaches the magnetic sensor according to claim 1, wherein the film thickness of the magnet film is 25nm or more and 50nm or less (Ong paragraph [0059], 10-30nm).

Regarding claim 14, Ong in view of Papusoi and Permanent Magnets Limited teaches the magnetic sensor according to claim 1, wherein the at least one magnet film is a pair of magnet films (Ong 120/122) that are located on both lateral sides of the free layer (Fig. 1), and
the free layer has a rectangular shape (Fig. 1) having short sides that face the pair of magnet films, as seen from a direction in which the free layer, the spacer layer and the pinned layer are stacked (see Ong Fig. 1).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ong in view of Zhu et al. (“SNR Impact of Noise by Different Origins in FePt-L10 HAMR Media”), further in view of Georgia State University (“Ferromagnetic Curie Temperatures”).
Regarding claim 5, Ong teaches a magnetic sensor comprising:
a free layer (Fig. 1, free layer 116) whose magnetization direction changes in response to an external magnetic field;
a pinned layer (Fig. 1, pinned layer 108) whose magnetization direction is fixed with respect to the external magnetic field;
a spacer layer (spacer 114) that is located between the pinned layer and the free layer and that
exhibits a magnetoresistance effect (see Fig. 1); and
at least one magnet film 120/122) that applies a bias magnetic field to the free layer (paragraph [0044]) , wherein a film thickness of the magnet film is 15nm or more and 50nm or less (paragraph [0059], 10-30nm), wherein a relationship of 0.7 ≤THK=0_HM/TC_FL≤1.05 is satisfied, where THK=O_HM is a temperature of the magnet film at which an anisotropic magnetic field thereof becomes zero, and T C_FL is Curie temperature of the free layer.
Ong teaches that the magnet bias layer can be FePt, which has a Thk=0 of around 770K as evidenced by Zhu (see Fig. 2, left side); and that the free layer can be Fe, which has a Curie temperature of 1043.  The resulting ratio would be 0.738.


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over by Ong et al. (U.S. Publication No. 2019/0088276 as evidenced by Darling et al. (“Cobalt Platinum Alloys: A Critical Review of the Constitution and Properties”) and Permanent Magnets Limited (“NiFe alloys Magnetic & Chemical Properties”)(“PML”).
Regarding claim 7, Ong teaches a magnetic sensor comprising:
a free layer (Fig. 1, free layer 116) whose magnetization direction changes in response to an external magnetic field;
a pinned layer (Fig. 1, pinned layer 108) whose magnetization direction is fixed with respect to the external magnetic field;
a spacer layer (spacer 114) that is located between the pinned layer and the free layer and that exhibits a magnetoresistance effect (Fig. 1); and
at least one magnet film (120/122) that applies a bias magnetic field to the free layer (paragraph [0044]),
wherein the magnet film is mainly formed of CoPt paragraph [0046]), and
wherein a relationship of 0.7TC_HM/TC_FL<1.05 is satisfied, where TCHM (K) is a Curie temperature of the magnet film, and TC_FL (K) is a Curie temperature of the free layer.
Darling teaches that a CoPt film has a Curie Temperature of 713k (see page 99, Col. 2, Curie of 400C for 1:1 CoPt mix); Ong teaches that the free layer can be NiFe (paragraph [0045]), Permanent Magnets Limited teaches that the Curie Temperature of NiFe is 693-723.  Therefore the ratio is 0.98-1.03.

Regarding claim 8, Ong in view of Darling and PML teaches the magnetic sensor according to claim 7, wherein a film thickness of the magnet film is 15nm or more and 50nm or less (Ong paragraph [0059], 10-30nm).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ong as evidenced by PML and Darling, further in view of Doerner et al. (“Composition effects in High Density CoPtCr Media”)
Regarding claim 8, Ong in view of Darling and PML teaches the magnetic sensor according to claim 7, wherein the magnet film further contains one or more elements selected from the group consisting of Cr, Ta, B, Ni, Ti, W, V, Mo, Mn, Zr, Nb, Hf, Si, Cu, Ag, Al, Ru and Rh (see Ong paragraph [0046], can also include Cr).
Doerner Fig. 5 teaches that as long as the chromium atomic percentage is below around 20%, the effect of the Curie temperature is minimal and stays around 420-440C.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over On as evidenced by Papusoi and PML, as further evidenced by Charilaou (“Magnetic Properties of Ultrathin Discontinous Co/Pt multilayers”) and Jin et al. (“Tuning Magnetic Properties for Domain Wall Pinning Via Localized Metal Diffusion”).
Regarding claim 15, Ong in view of Papusoi and Permanent Magnets Limited teaches the magnetic sensor according to claim 1, wherein a ratio of a product of saturated magnetization and a film thickness of the magnet film to a product of saturated magnetization and a film thickness of the free layer is two or more and four or less.
Ong teaches the magnet layer is CoPt and the free layer is NiFe.  Charilaou teaches that CoPt can have a saturation magnetization in a range of about 150-600 emu/cm3.  Jin teaches that NiFe with 20% nickel has a Ms value of 726 emu/cm3.  The thickness of the free layer is 2-8nm (Ong paragraph [0059]), and the magnet layer is 15-30 nm (paragraph [0059] and claim 1 lower limit).  Therefore, the product of the magnet layer is .00022 to .0018; and the free layer is .0001452 to .0005808.  The ratio is therefore is .38 to 12.4, which includes the ratio of 2 to 4.  See MPEP 2144.05(I).


Allowable Subject Matter
Claims 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior art, alone or in combination, fails to teach or suggest wherein a relationship of 0.7TcHM/TcFL 0.9 is satisfied in addition to the thickness recited.

Regarding claim 13 the prior art, alone or in combination, fails to teach or suggest wherein an average grain diameter of magnetic grains that forms the magnetic film is 10 nm or more and 50 nm or less.  Papusoi teaches against the grains being larger than 8nm.

Claims 10-12, and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 10-12, the prior art, alone or in combination, fails to teach or suggest wherein the magnet film is mainly formed of SmCo, and wherein a relationship of 0.7Tc_HM/TC_FL<1.05 is satisfied.
Regarding claim 16-18, the prior art, alone or in combination, fails to teach or suggest the metal thin film is 15nm or more and 50nm or less.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525.  The examiner can normally be reached on Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN G CLINTON/Examiner, Art Unit 2816 

/SELIM U AHMED/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
/MONICA D HARRISON/Primary Examiner, Art Unit 2815